Citation Nr: 0814528	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
postoperative post-traumatic degenerative joint disease of the 
right knee.

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine with left hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 1998.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the veteran's original VA Form 9 dated in March 2007, he did 
not request a hearing before a member of the Board.  However, 
after the last supplemental statement of the case was issued in 
January 2008, the veteran submitted another VA Form 9 in which he 
requested a Travel Board hearing.  This VA Form 9 was received by 
the RO in February 2008.  The record reflects that the requested 
hearing was not scheduled and that the veteran has not withdrawn 
his request for a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with the 
docket number of his appeal.



No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



